The opinion of the court was delivered by
Lewis, C. J.
Where executors receive money belonging to the decedent’s estate, after the confirmation of a partial account, it is their duty, within a reasonable time, to file a supplementary account including the money so received. This should be filed before the register in the first place, and regularly should come through that channel into the Orphans’ Court. But, if the executors neglect to file a supplementary account before the register, a citation may issue from the Orphans’ Court; and should they still refuse to file their account before the register, the Orphans’ Court may appoint auditors to state an account. This course, when necessary, is an incident of the jurisdiction over executors and administrators, in the settlement of their accounts. In such cases, they have no just ground to complain that the account was not filed before the register. They cannot take advantage of their own defaults.
The decision dismissing a petition for a review of a former account, is no bar to a citation to compel executors to account for money received since the settlement of that account.
If an executor obtains a release from the guardian of a minor, on the payment of a less sum than is due to the minor out of the estate, the release is inoperative, except for the money actually paid to the guardian. The executor stands in the relation of a trustee for the minor, and has no right to speculate upon his ignorance, or his necessities. It is the duty of the executor to inform the guardian of the exact sum due to the ward from the estate, and to pay it over without deduction or delay. Where he delays the payment for four nr five years, without just cause, he is *379chargeable with interest; and where he resists the claim unjustly, for his own advantage, he is not entitled to commissions upon the sum thus retained, and is justly liable for the costs of the citation and all proceedings thereon.
We have carefully examined the proceedings in this case, and cannot perceive that any injustice has been done to the appellants.
The decree of the Orphans’ Court of Lehigh county is affirmed.
And it is further ordered that the said A. K. Witman and Abraham Geisinger, executors of the said Peter Mayer, deceased, pay all the costs which have accrued upon the citation issued in this case.